 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 15 
In the House of Representatives, U. S.,

January 13, 2009
 
RESOLUTION 
Authorizing and directing the Committee on the Judiciary to inquire whether the House should impeach G. Thomas Porteous, a judge of the United States District Court for the Eastern District of Louisiana. 
 
 
That in continuance of the authority conferred in House Resolution 1448 of the One Hundred Tenth Congress adopted by the House of Representatives on September 17, 2008, the Committee on the Judiciary shall inquire whether the House should impeach G. Thomas Porteous, a judge of the United States District Court for the Eastern District of Louisiana. 
2.The Committee on the Judiciary or any subcommittee or task force designated by the Committee may, in connection with the inquiry under this resolution, take affidavits and depositions by a member, counsel, or consultant of the Committee, pursuant to notice or subpoena. 
3.There shall be paid out of the applicable accounts of the House of Representatives such sums as may be necessary to assist the Committee in conducting the inquiry under this resolution until a primary expense resolution providing for the expenses of the Committee on the Judiciary for the first session of the One Hundred Eleventh Congress is adopted. Any of the amounts paid under the authority of this section may be used for the procurement of staff or consultant services. 
4. 
(a)For the purpose of the inquiry under this resolution, the Committee on the Judiciary is authorized to require by subpoena or otherwise— 
(1)the attendance and testimony of any person (including at a taking of a deposition by counsel or consultant of the Committee); and 
(2)the production of such things;as it deems necessary to such inquiry. 
(b)The Chairman of the Committee on the Judiciary, after consultation with the ranking minority member, may exercise the authority of the Committee under subsection (a). 
(c)The Committee on the Judiciary may adopt a rule regulating the taking of depositions by a member, counsel, or consultant of the Committee, including pursuant to subpoena.  
 
Lorraine C. Miller,Clerk.
